Exhibit 10.3

Execution Copy

[g213871ke01i001.gif]TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of August 7, 2007
(the “Effective Date”), is made and entered into by and between Mrs. Fields
Famous Brands, LLC, a limited liability corporation formed under the laws of
Delaware and the parent company of the Sellers (“MFFB”) and NexCen Asset
Acquisition, LLC, a limited liability corporation formed under the laws of 
Delaware (“Purchaser”).  MFFB and Purchaser may each be referred to herein
individually as a “Party”, and collectively as the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of even
date herewith (the “Purchase Agreement”), by and among, inter alia, Purchaser,
MFFB, Pretzel Time Franchising, LLC, a limited liability corporation formed
under the laws of Delaware (“Pretzel Time”), Pretzelmaker Franchising, LLC, a
limited liability corporation formed under the laws of Delaware (“Pretzelmaker”,
and collectively with Pretzel Time the “Sellers”), Purchaser and/or its
Affiliates are acquiring certain assets of the Sellers related to the “Pretzel
Time” and “Pretzelmaker” brand franchising businesses (the “Businesses”); and

WHEREAS, in connection with the foregoing, and as contemplated by the Purchase
Agreement, MFFB has agreed to provide certain services to, or as directed by,
Purchaser following the Closing; and

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:


ARTICLE I
DEFINITIONS

Each capitalized term used herein without definition shall have the meaning
ascribed to it in the Purchase Agreement.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           REPRESENTATIONS AND WARRANTIES OF MFFB.  MFFB MAKES THE FOLLOWING
REPRESENTATIONS AND WARRANTIES TO PURCHASER, EACH OF WHICH IS TRUE AND CORRECT
ON THE EFFECTIVE DATE:


(A)           MFFB IS A LIMITED LIABILITY COMPANY DULY FORMED AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF  DELAWARE, AND HAS ALL REQUISITE LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT
AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREIN.


(B)           MFFB HAS, OR WILL USE GOOD FAITH EFFORTS TO OBTAIN, ALL CONSENTS
PURSUANT TO APPLICABLE REGULATIONS AND UNDER EXISTING LICENSES OR CONTRACTS WITH
THIRD PARTIES TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREIN.


(C)           MFFB’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS
BEEN DULY AUTHORIZED BY, AND IS IN ACCORDANCE WITH, ITS CERTIFICATE OF FORMATION
AND OPERATING AGREEMENT; THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED FOR
IT BY THE SIGNATORY SO AUTHORIZED; AND THIS AGREEMENT


--------------------------------------------------------------------------------



CONSTITUTES ITS LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST MFFB
IN ACCORDANCE WITH THE TERMS HEREOF, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY LAWS, OR BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN EQUITY OR AT LAW).


2.2           REPRESENTATIONS AND WARRANTIES OF PURCHASER.  PURCHASER MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO MFFB, EACH OF WHICH IS TRUE AND
CORRECT ON THE EFFECTIVE DATE:


(A)           PURCHASER IS A LIMITED LIABILITY COMPANY DULY INCORPORATED AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF  DELAWARE.


(B)           PURCHASER HAS ALL REQUISITE LIMITED LIABILITY POWER AND AUTHORITY
TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED HEREIN.


(C)           PURCHASER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY, AND ARE IN ACCORDANCE WITH, ITS CERTIFICATE OF
FORMATION AND OPERATING AGREEMENT; THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED FOR IT BY THE SIGNATORY SO AUTHORIZED; AND THIS AGREEMENT CONSTITUTES
ITS LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH THE TERMS HEREOF, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY LAWS, OR BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEMENT IS CONSIDERED IN EQUITY OR AT LAW).


ARTICLE III
PROVISION OF SERVICES


3.1           SERVICES.


(A)           MFFB SHALL PROVIDE, OR CAUSE TO  BE PROVIDED, THE SERVICES SET
FORTH ON EXHIBIT A TO THIS AGREEMENT (INDIVIDUALLY, A “SERVICE” AND
COLLECTIVELY, THE “SERVICES”) TO PURCHASER, OR TO AN AFFILIATE OF PURCHASER, AS
PURCHASER MAY DIRECT, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE TERMS AND CONDITIONS SET FORTH ON
EXHIBIT A, DURING THE TERM (AS DEFINED BELOW).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS
AND CONDITIONS OF ANY EXHIBIT HERETO, THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL GOVERN, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN.


(B)           MFFB HEREBY COVENANTS, AGREES, AND WARRANTS:  (I) THAT THE
SERVICES TO BE PROVIDED BY MFFB SHALL BE PERFORMED IN A GOOD AND WORKMANLIKE
MANNER, (II) THAT THE SERVICES AND ANY REPORTS OR ADVICE PROVIDED BY MFFB WITH
RESPECT TO THE SERVICES SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LEGAL REQUIREMENTS, AND (III) THAT THE SERVICES SHALL COMPLY IN ALL
MATERIAL RESPECTS WITH GAAP, IF APPLICABLE.


3.2           SERVICE FEES AND EXPENSES.


(A)           IN CONSIDERATION FOR THE SERVICES PROVIDED TO PURCHASER BY MFFB
HEREUNDER AND IN ACCORDANCE HEREWITH, PURCHASER SHALL PAY, OR CAUSE TO BE PAID,
TO MFFB THE MONTHLY FEE SET FORTH IN EXHIBIT B (THE “SERVICE FEE”). IN ADDITION,
PURCHASER SHALL REIMBURSE, OR CAUSE TO BE REIMBURSED TO, MFFB FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES MFFB INCURS IN THE PERFORMANCE OR PROVISION OF THE
SERVICES HEREUNDER (“EXPENSES”) AS SET FORTH ON EXHIBIT A; PROVIDED, HOWEVER,
THAT MFFB SHALL OBTAIN PURCHASER’S PRIOR WRITTEN APPROVAL BEFORE INCURRING ANY
OUT-OF-POCKET EXPENSES EXCEEDING $5,000 IN THE AGGREGATE.  IN ADDITION,
PURCHASER SHALL REIMBURSE MFFB, IN ACCORDANCE WITH EXHIBIT C, FOR ANY RETENTION
PAYMENTS MADE BY MFFB TO RETAIN A EMPLOYEE LISTED ON EXHIBIT C WHO WILL PROVIDE
THE SERVICES; PROVIDED, THAT MFFB SHALL OBTAIN THE PURCHASER’S PRIOR WRITTEN
APPROVAL BEFORE AGREEING TO PAY ANY ADDITIONAL AMOUNTS OTHER THAN SET FORTH ON
EXHIBIT C; PROVIDED, FURTHER, THAT PURCHASER’S OBLIGATIONS TO REIMBURSE THE
AMOUNTS

2


--------------------------------------------------------------------------------



SET FORTH ON EXHIBIT C SHALL BE CONTINGENT UPON SUCH EMPLOYEES STAYING TO THE
EARLIER OF (I) THE TERMINATION OF THIS AGREEMENT, (II) NINETY (90) DAYS AFTER
THE DATE HEREOF, AND (III) A DATE MUTUALLY AGREED UPON BY THE PARTIES.


(B)           DURING THE TERM, PURCHASER SHALL PAY MFFB ON THE 15TH OF EACH
MONTH, INCLUDING AUGUST 15, 2007, FOR THE SERVICES FEE THAT IS DUE FOR THE
SERVICES PERFORMED DURING THE MONTH ON WHICH SUCH PAYMENT DATE FALLS.  IN
ADDITION, MFFB SHALL DELIVER TO PURCHASER AN INVOICE SETTING FORTH IN REASONABLE
DETAIL ANY  EXPENSES (“EXPENSE INVOICE”) INCURRED IN CONNECTION WITH THE
SERVICES PROVIDED TO PURCHASER OR ITS AFFILIATES BY MFFB HEREUNDER AND IN
ACCORDANCE HEREWITH FOR EACH CALENDAR MONTH DURING THE TERM.  PURCHASER SHALL
PAY, OR CAUSE TO BE PAID, TO MFFB ALL AMOUNTS DUE UNDER THE EXPENSE INVOICE
PROMPTLY UPON, BUT IN NO EVENT LATER THAN, THE DATE WHICH IS THIRTY (30) DAYS
FOLLOWING PURCHASER’S RECEIPT OF THE EXPENSE INVOICE; PROVIDED, HOWEVER, THAT IN
THE EVENT PURCHASER HAS A GOOD FAITH OBJECTION TO ANY PORTION OF SUCH EXPENSE
INVOICE, AS SET FORTH IN A NOTICE TO MFFB CONTAINING REASONABLE DETAIL AS TO THE
BASIS FOR PURCHASER’S OBJECTION (AN “OBJECTION NOTICE”), PURCHASER SHALL PAY
THAT PORTION OF SUCH INVOICE TO WHICH IT DOES NOT OBJECT AND UPON THE RESOLUTION
OF THE DISPUTE RELATING TO THE PORTION OF THE INVOICE TO WHICH PURCHASER HAS
OBJECTED, PAY ANY OTHER AMOUNTS DUE AND OWING TO MFFB IN ACCORDANCE WITH SUCH
RESOLUTION.


ARTICLE IV
TERM; TERMINATION


4.1           TERM.  THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND
CONTINUE FOR A TERM OF THREE (3) MONTHS (THE “INITIAL TERM”), UNLESS THIS
AGREEMENT IS EARLIER TERMINATED AS PROVIDED BELOW.  PURCHASER MAY RENEW THIS
AGREEMENT FOR TWO (2) SUCCESSIVE THIRTY (30) DAY PERIODS UPON THIRTY (30) DAYS
PRIOR WRITTEN NOTICE TO MFFB (THE “RENEWAL TERM,” AND WITH THE INITIAL TERM, THE
“TERM”).


4.2           EARLY TERMINATION FOR CAUSE.  EITHER PARTY (THE “NON-DEFAULTING
PARTY”) MAY TERMINATE THIS AGREEMENT AT ANY TIME AND PURSUE ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AT LAW, IN EQUITY OR OTHERWISE IF ANY OF THE FOLLOWING
SHALL OCCUR WITH RESPECT TO THE OTHER PARTY (THE “DEFAULTING PARTY”):


(A)           ANY REPRESENTATION OR WARRANTY OF THE DEFAULTING PARTY SET FORTH
IN THIS AGREEMENT WAS FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE;


(B)           THE DEFAULTING PARTY FAILS TO PAY ANY OBLIGATION HEREUNDER WHEN
DUE AND SUCH FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
NOTICE OF SUCH FAILURE FROM THE NON-DEFAULTING PARTY;


(C)           THE DEFAULTING PARTY FAILS TO PERFORM ANY MATERIAL OBLIGATION
HEREUNDER (OTHER THAN PAYMENT OBLIGATIONS) AND SUCH FAILURE CONTINUES FOR AT
LEAST TEN (10) BUSINESS DAYS AFTER RECEIPT OF NOTICE OF SUCH FAILURE FROM THE
NON-DEFAULTING PARTY; OR


(D)           (I) THE DEFAULTING PARTY SHALL COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION (A)  UNDER ANY EXISTING OR FUTURE LAW, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR
OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR THE DEFAULTING PARTY SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE DEFAULTING PARTY
ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE
WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION
OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD
OF SIXTY (60) DAYS; OR

3


--------------------------------------------------------------------------------



(III) THERE SHALL BE COMMENCED AGAINST THE DEFAULTING PARTY ANY CASE, PROCEEDING
OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OR ATTACHMENT, EXECUTION,
DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS
WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF AND WHICH SHALL NOT
HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN SIXTY
(60) DAYS FROM THE ENTRY THEREOF; OR (IV) THE DEFAULTING PARTY SHALL TAKE ANY
ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF OR
ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II) OR (III) ABOVE.


4.3           EARLY TERMINATION FOR CONVENIENCE.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES.


ARTICLE V
INDEMNIFICATION AND LIABILITY


5.1           INDEMNIFICATION BY PURCHASER.  EXCEPT AS PROVIDED IN SECTION 5.3,
PURCHASER SHALL INDEMNIFY AND HOLD MFFB,  EACH OF ITS AFFILIATES, AND THE
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUB-AGENTS AND CONTRACTORS OF
EACH (EACH A “SELLER INDEMNITEE”), HARMLESS AGAINST ANY LOSSES, DAMAGES, COSTS,
LIABILITIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES
AND EXPENSES) ARISING IN CONNECTION WITH ANY CLAIM, ACTION, DEMAND, SUIT OR
CAUSE OF ACTION WHICH IS BROUGHT BY ANY THIRD PARTY, INCLUDING ANY EMPLOYEE NOT
INDEMNIFIED DIRECTLY HEREUNDER (A “CLAIM”), TO THE EXTENT RESULTING FROM (I) THE
BREACH OF A REPRESENTATION OR WARRANTY OF PURCHASER SET FORTH IN SECTION 2.2 OR
(II) ANY ACT DONE OR SUFFERED BY MFFB, ITS AFFILIATES, EMPLOYEES OR CONTRACTORS
IN CONNECTION WITH THEIR PERFORMANCE UNDER THIS AGREEMENT IN RELIANCE UPON AND
IN ACCORDANCE WITH ANY REQUEST, INSTRUCTION OR ORDER GIVEN OR EXECUTED BY ANY OF
THE OPERATING REPRESENTATIVES OF PURCHASER, OR ANY OF ITS AFFILIATES HAVING
RESPONSIBILITY FOR MONITORING OR SUPERVISING THE PERFORMANCE OF SERVICES.  IN
THE EVENT OF ANY DEMAND FOR ANY INDEMNIFICATION UNDER THIS SECTION 5.1,
PURCHASER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION AND AT ITS SOLE COST AND
EXPENSE, TO UNDERTAKE AND DIRECT THE DEFENSE OF THE AFFECTED SELLER INDEMNITEE
WITH RESPECT TO SUCH MATTERS.  IN THE EVENT MFFB OR ONE OF ITS AFFILIATES IS
SERVED OR PRESENTED WITH A CLAIM, MFFB OR SUCH AFFILIATE, AS APPLICABLE, SHALL
PROVIDE PURCHASER WITH PROMPT WRITTEN NOTICE THEREOF, PROVIDED THAT MFFB’S OR
ITS AFFILIATE’S, AS THE CASE MAY BE, FAILURE OR DELAY IN PROVIDING SUCH NOTICE
SHALL NOT AFFECT PURCHASER’S INDEMNITY OBLIGATION HEREUNDER EXCEPT TO THE EXTENT
PURCHASER’S ABILITY TO DEFEND OR SETTLE A CLAIM IS MATERIALLY IMPAIRED THEREBY. 
THE OBLIGATIONS UNDER THIS SECTION 5.1 SHALL SURVIVE THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT.


5.2           INDEMNIFICATION BY MFFB.  EXCEPT AS PROVIDED IN SECTION 5.3, MFFB
SHALL INDEMNIFY AND HOLD PURCHASER, EACH OF ITS AFFILIATES, AND THE RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUB-AGENTS AND CONTRACTORS OF EACH (EACH
A “PURCHASER INDEMNITEE”), HARMLESS AGAINST ANY LOSSES, DAMAGES, COSTS,
LIABILITIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES
AND EXPENSES) ARISING IN CONNECTION WITH ANY CLAIM TO THE EXTENT RESULTING FROM
(I) THE BREACH OF A REPRESENTATION OR WARRANTY OF MFFB AS SET FORTH IN SECTION
2.1, OR (II) THE BREACH OF A COVENANT OF MFFB AS SET FORTH IN SECTION 3.1, OR
(III) THE GROSS NEGLIGENCE OF MFFB, ITS AFFILIATES, EMPLOYEES OR CONTRACTORS IN
THE PERFORMANCE OF SERVICES HEREUNDER.  IN THE EVENT OF ANY DEMAND FOR ANY
INDEMNIFICATION UNDER THIS SECTION 5.2, MFFB SHALL HAVE THE RIGHT, IN ITS SOLE
DISCRETION AND AT ITS SOLE COST AND EXPENSE, TO UNDERTAKE AND DIRECT THE DEFENSE
OF THE AFFECTED PURCHASER INDEMNITEE WITH RESPECT TO SUCH MATTERS.  IN THE EVENT
PURCHASER OR ONE OF ITS AFFILIATES IS SERVED OR PRESENTED WITH A CLAIM,
PURCHASER OR SUCH AFFILIATE, AS APPLICABLE, SHALL PROVIDE MFFB WITH PROMPT
WRITTEN NOTICE THEREOF, PROVIDED THAT PURCHASER’S OR ITS AFFILIATES, AS THE CASE
MAY BE, FAILURE OR DELAY IN PROVIDING SUCH NOTICE SHALL NOT AFFECT MFFB’S
INDEMNITY OBLIGATION HEREUNDER EXCEPT TO THE EXTENT MFFB’S ABILITY TO DEFEND OR
SETTLE A CLAIM IS MATERIALLY IMPAIRED THEREBY.  THE OBLIGATIONS UNDER THIS
SECTION 5.2 SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.

4


--------------------------------------------------------------------------------



5.3           CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY IN CONTRACT,
TORT, STRICT LIABILITY, WARRANTY OR OTHERWISE, FOR ANY SPECIAL, INCIDENTAL,
PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES.


ARTICLE VI
GENERAL PROVISIONS


6.1           FORCE MAJEURE.  IN THE EVENT OF AN ACT OF GOD, ORDER OR RESTRAINT
OF A GOVERNMENT AUTHORITY, WAR (DECLARED OR UNDECLARED) OR WARLIKE CONDITIONS,
ACT OF TERRORISM, BLOCKADE, REVOLUTION, STRIKE, LOCKOUT, CIVIL COMMOTION, FIRE,
FLOOD, STORM, EPIDEMIC OR ANY OTHER OCCURRENCE BEYOND A PARTY’S REASONABLE
CONTROL, SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY THEREOF AND, SO LONG
AS SUCH CONDITION SHALL PERSIST, SUCH PARTY SHALL NOT BE LIABLE FOR THE DELAY IN
PERFORMANCE OF, OR THE FAILURE TO PERFORM, ITS OBLIGATIONS (OTHER THAN
OBLIGATIONS FOR PAYMENT OF AMOUNTS DUE HEREUNDER) UNDER THIS AGREEMENT CAUSED
DIRECTLY OR INDIRECTLY THEREBY.


6.2           SELLERS AS INDEPENDENT CONTRACTORS.  THE PARTIES AGREE THAT MFFB
SHALL PERFORM THE SERVICES HEREUNDER IN THE CAPACITY OF AN INDEPENDENT
CONTRACTOR.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO MEAN OR IMPLY THAT
MFFB IS A PARTNER, JOINT VENTURER, AGENT OR REPRESENTATIVE OF, OR OTHERWISE
ASSOCIATED WITH, PURCHASER OR ITS AFFILIATES.  NEITHER PURCHASER NOR MFFB SHALL
REPRESENT TO OTHERS, NOR SHALL EITHER TAKE ANY ACTION FROM WHICH OTHERS COULD
REASONABLY INFER, THAT ONE PARTY IS A PARTNER, JOINT VENTURER, AGENT OR
REPRESENTATIVE OF, OR OTHERWISE ASSOCIATED WITH, THE OTHER PARTY.


6.3           NOTICES.  ALL NOTICES AND REQUESTS IN CONNECTION WITH THIS
AGREEMENT SHALL BE GIVEN OR MADE UPON THE RESPECTIVE PARTIES IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED, TELECOPIED OR MAILED BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FIRST-CLASS POSTAGE PREPAID, TO THE
PARTIES AT THE FOLLOWING ADDRESSES:

5


--------------------------------------------------------------------------------


If to MFFB, to:

Mrs. Fields Famous Brands, LLC
2855 East Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121
Attention:  Michael Ward, EVP and General Counsel
Facsimile:       (801) 736-5944

If to Purchaser, to:

NexCen Franchise Management, Inc.

1330 Avenue of the Americas, 34th Floor

New York, NY  10019

Attention:       David Meister, CFO

Facsimile:       (212) 247-7131

and

Kirkland & Ellis LLP

655 15th Street, N.W.

Washington, DC  20005

Attention:       Mark D. Director, Esq.

Facsimile:       (202) 879-5200

All notices and other communications required or permitted under this Agreement
that are addressed as provided in this Section 6.3 will, if delivered
personally, be deemed given upon delivery; will, if delivered by telecopy, be
deemed delivered when confirmed; and will, if delivered by mail in the manner
described above, be deemed given on the third Business Day after the day it is
deposited in a regular depositary of the United States mail.  Any Party from
time to time may change its address for the purposes of notices to that Party by
giving a similar notice specifying a new address, but no such notice will be
deemed to have been given until it is actually received by the Party sought to
be charged with the contents thereof.


6.4           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


6.5           VALIDITY.  IN CASE ANY PROVISION IN THIS AGREEMENT SHALL FOUND BY
A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH
PROVISION SHALL BE CONSTRUED AND ENFORCED AS IF IT HAD BEEN MORE NARROWLY DRAWN
SO AS NOT TO BE INVALID, ILLEGAL OR UNENFORCEABLE, OR REMOVED FROM THE
AGREEMENT, AND THE VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF
THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


6.6           WAIVER AND REMEDIES.  ANY TERM OR CONDITION OF THIS AGREEMENT MAY
BE WAIVED AT ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFIT THEREOF. 
SUCH WAIVER MUST BE SET FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED BY SUCH
PARTY.  A WAIVER ON ONE OCCASION WILL NOT BE DEEMED TO BE A WAIVER OF THE SAME
OR ANY OTHER BREACH ON A FUTURE OCCASION.  ALL REMEDIES, EITHER UNDER THIS
AGREEMENT, OR BY LAW OR OTHERWISE AFFORDED, WILL BE CUMULATIVE AND NOT
ALTERNATIVE.  THE FAILURE OF EITHER PARTY TO EXERCISE IN ANY RESPECT ANY RIGHT
PROVIDED FOR HEREIN SHALL NOT BE DEEMED A WAIVER OF SUCH RIGHT OR OF ANY OTHER
RIGHT HEREUNDER.

6


--------------------------------------------------------------------------------



6.7           RETURN OF INFORMATION.  UPON COMPLETION OF THE SERVICES, OR UPON
REQUEST BY EITHER PARTY, THE PARTY TO WHICH ANY PROPRIETARY OR CONFIDENTIAL
INFORMATION (“PROPRIETARY INFORMATION”) HAS BEEN DISCLOSED TO OR OTHERWISE
RECEIVED OR OBTAINED (THE “TRANSFEREE”) SHALL DELIVER OVER TO THE REQUESTING
PARTY (THE “TRANSFEROR”) ALL PROPRIETARY INFORMATION EMBODIED IN TANGIBLE FORM
AND MATERIAL BY THE TRANSFEREE, INCLUDING ALL COPIES OF DOCUMENTS, DATA,
SOFTWARE, PROGRAMS AND THINGS, INCLUDING ALL RECORDINGS ON MAGNETIC, OPTICAL AND
OTHER MEDIA, AND ALL LISTINGS, COMPRISING OR EMBODYING PROPRIETARY INFORMATION
AND SHALL NOT TAKE OR RETAIN ANY COPIES THEREOF.  NOTWITHSTANDING THE FOREGOING,
THE TRANSFEREE SHALL BE ENTITLED TO RETAIN ONE (1) COPY OF ANY PROPRIETARY
INFORMATION FOR ARCHIVAL REASONS ONLY.


6.8           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND SHALL
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NEITHER PARTY MAY ASSIGN ITS RIGHTS OR DELEGATE ITS
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY,
WHICH CONSENT SHALL NOT BE REASONABLY WITHHELD.  NOTHING HEREIN SHALL PRECLUDE
EITHER PARTY FROM ASSIGNING THIS AGREEMENT TO AN ENTITY THAT SUCCEEDS TO ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE ASSIGNING PARTY, PROVIDED
THAT THE SUCCEEDING ENTITY AGREES TO BE BOUND BY THE TERMS HEREOF EITHER IN
WRITING OR BY OPERATION OF LAW.


6.9           AMENDMENTS.  THIS AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY A
WRITTEN INSTRUMENT DULY EXECUTED BY EACH OF THE PARTIES.


6.10         ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES ALL PRIOR DISCUSSIONS
AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT, AND THIS AGREEMENT CONTAINS THE SOLE AND ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


6.11         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  SIGNATURES OF THE PARTIES
TRANSMITTED BY FACSIMILE SHALL BE DEEMED TO BE THEIR ORIGINAL SIGNATURES FOR ALL
PURPOSES.


6.12         HEADINGS, GENDER. ETC.  THE HEADINGS USED IN THIS AGREEMENT HAVE
BEEN INSERTED FOR CONVENIENCE AND DO NOT CONSTITUTE MATTER TO BE CONSTRUED OR
INTERPRETED IN CONNECTION WITH THIS AGREEMENT.  UNLESS THE CONTEXT OF THIS
AGREEMENT OTHERWISE REQUIRES, (A) WORDS OF ANY GENDER ARE DEEMED TO INCLUDE
OTHER GENDERS, (B) WORDS USING THE SINGULAR OR PLURAL NUMBER ALSO INCLUDE THE
PLURAL OR SINGULAR NUMBER, RESPECTIVELY, (C) THE TERMS “HEREOF,” “HEREIN,”
“HEREBY,” “HERETO,” AND DERIVATIVE OR SIMILAR WORDS REFER TO THIS ENTIRE
AGREEMENT, AND (D) THE TERM “SECTION” REFERS TO THE SPECIFIED SECTION OF THIS
AGREEMENT.

[Signature page follows]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

NEXCEN ASSET ACQUISITION, LLC

 

 

 

 

 

 

 

By:

NexCen Brands, Inc., its Managing

 

 

 

 

Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert D’Loren

 

 

 

 

Name:

Robert D’Loren

 

 

 

 

Title:

Chief Executive Officer

 

 

 

Transition Services Agreement


--------------------------------------------------------------------------------


 

MRS. FIELDS FAMOUS BRANDS, LLC

 

 

 

 

 

By:

/s/ Michael Ward

 

 

 

Name:

Michael Ward

 

 

Title:

EVP,General Counsel and Secretary

 

Transition Services Agreement


--------------------------------------------------------------------------------


EXHIBIT A

Transition Services Agreement

I.   Description of Services

A.                  Services to be provided by MFFB

Service

1.    Transitioning the data and IT systems from Sellers to Purchaser

 

2.    Reporting of franchisee sales through MFFB’s current system until
Purchaser implements its own system

 

3.    EFT process for sales reported into MFFB’s current system until Purchaser
implements its own system. EFT funds from the Businesses shall be transferred
from franchisees directly to Purchaer’s bank accounts until Purchaser can set up
its own EFT system

 

4.    Reimbursement to Purchaser of any vendor rebates, royalties, or other
revenues arising on or after the Closing Date collected by MFFB or a Subsidiary
or Affiliate relating to the Businesses by wire on a monthly basis

 

5.    Transitioning of marketing campaigns and materials from Sellers to
Purchaser

 

6.    Transitioning franchise support services from Seller to Purchaser

 

7.    Transitioning vendors

 

8.    Transitioning bank accounts

 

9.    Transitioning royalty collection procedures, directing any wrongly
transferred funds or checks from franchisees following the Closing date to
Purchaser

 

10.  Gift card programs

 

11.  Customer complaint hotline / customer service (“Navigator”) – transitioning
to Purchaser; provided, that Purchaser is not acquiring any portion of the
Navigator software

 

12.  Training of new franchisees until Purchaser’s training facility is built

 

13.  Transitioning development procedures and franchisees in various stages of
development

 

14.  Construction – transitioning any locations under construction to
Purchaser’s construction team

 

Transition Services Agreement


--------------------------------------------------------------------------------


II.            Further Assurances

Scope of Other Support Services.  Pursuant to Section 13.4 of the Purchase
Agreement, “Further Assurances”, each Party covenants that it will “take such
actions as may be reasonably requested” by the other party to further the
“intent and purposes” of the transaction.  Accordingly, and subject to the last
sentence of this Section II, MFFB agrees (on behalf of Sellers) to provide to
Purchaser from time to time additional reasonable transition services upon a
reasonable good faith request by the Purchaser for such reasonable transition
services.  Such transition services may consist of any or all of the following
services: management, legal, litigation support, tax, human resources,
information technology, insurance, treasury, and other services. In the event
that Purchaser requests from MFFB additional transition services that materially
increase the costs to MFFB of providing the Services under this Agreement, the
Parties will enter into good faith negotiations to amend this Agreement for the
purpose of setting out the specific services requested and the specific labor
rates for said services.

Transition Services Agreement


--------------------------------------------------------------------------------


EXHIBIT B

Service Fees for Transition Services Agreement

Initial Term Monthly Fee for Services.  During the Initial Term, Purchaser shall
pay, or cause to be paid, to MFFB, according to Article III of this Agreement,
the following monthly fees, in consideration for the services listed on Exhibit
A hereto:

·                  $50,000 for the first month of Services, from August 7, 2007,
through September 7, 2007;

·                  $25,000 for the second month of Services, from September 8,
2007, through October 7, 2007; and,

·                  $15,000 for the third month of Services, from October 8,
2007, through November 7, 2007.

Renewal Term Monthly Fee for Services.  The Service Fee for any Renewal Term
pursuant to Section 4.1 hereof shall be a fixed monthly fee, which shall be
mutually agreed  to by the parties before the commencement of the Renewal Term.

Transition Services Agreement


--------------------------------------------------------------------------------


EXHIBIT C

Retention Costs For Employees

ATTACHED

 

Transition Services Agreement


--------------------------------------------------------------------------------